Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 1 of 26 Page ID #:105




  1 Ekwan E. Rhow - State Bar No. 174604
       erhow@birdmarella.com
  2 Naeun Rim - State Bar No. 263558
       nrim@birdmarella.com
  3 Christopher Jumin Lee - State Bar No. 322140
       clee@birdmarella.com
  4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  5 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  6 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  7
    Attorneys for Defendant Christopher
  8 Philip Ahn
  9                        UNITED STATES DISTRICT COURT
 10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 UNITED STATES OF AMERICA,                   CASE NO. 2:19-MJ-01523-DUTY
 13               Plaintiff,                    CHRISTOPHER PHILIP AHN’S
                                                APPLICATION FOR
 14        vs.                                  RECONSIDERATION OF ORDER
                                                GRANTING GOVERNMENT’S
 15 CHRISTOPHER PHILIP AHN,                     REQUEST FOR DETENTION;
                                                MEMORANDUM OF POINTS AND
 16               Defendant.                    AUTHORITIES IN SUPPORT
 17                                             Assigned to Hon. Jean Rosenbluth, U.S.
                                                Magistrate Judge
 18
                                                Hrg. Date: June 18, 2019
 19                                             Hrg. Time: 3:00 p.m.
                                                Courtroom 690, Roybal 6th Floor
 20
 21        Relator Christopher Philip Ahn, by and through counsel of record, submits
 22 this application for reconsideration of the Court’s Order of April 23, 2019, granting
 23 the government’s request for detention. (Dkt. 11.) This application is based on the
 24 attached Memorandum of Points and Authorities and all arguments and evidence
 25 that may be presented to the Court at the hearing on this matter, including the
 26 following exhibits:
 27        Exhibit A – Photos
 28        Exhibit B – Letters from family and civilian supporters

                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 2 of 26 Page ID #:106




  1          Exhibit C – Letters from veteran supporters
  2          Exhibit D – Letter from Korean American community organizations
  3          Exhibit E – 2014 United Nations report on North Korea
  4          Exhibit F – Surveillance photos
  5          Exhibit G – CV’s of Professor Jose Maria Rifa and Professor Manuel Richard
  6          Exhibit H – Expert Opinion Regarding Availability of Bail in Spain
  7          Sealed Exhibit 1 – Medical Records of Christopher Ahn 1
  8 DATED: June 6, 2019                    Respectfully submitted,
  9
                                           Ekwan E. Rhow
 10                                        Naeun Rim
                                           Christopher J. Lee
 11
                                           Bird, Marella, Boxer, Wolpert, Nessim,
 12                                        Drooks, Lincenberg & Rhow, P.C.
 13
 14
                                           By:         /s/ Naeun Rim
 15
                                                             Naeun Rim
 16                                              Attorneys for Defendant Christopher Philip
 17                                              Ahn

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   1
          Exhibit 1 has been concurrently filed under seal in a separate filing.
                                                  2
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 3 of 26 Page ID #:107




  1                                         TABLE OF CONTENTS
  2                                                                                                                 Page
  3
      I.     INTRODUCTION ............................................................................................. 6
  4
      II.    BACKGROUND ............................................................................................... 8
  5
      III.   ARGUMENT .................................................................................................... 9
  6
             A.       This Court Has Broad Discretion to Determine What Constitutes
  7                   a Special Circumstance Justifying Bail in Extradition Cases ................. 9
  8          B.       The Unique Circumstances of This Case Have Made Mr. Ahn an
                      Object of Concern for Many Americans............................................... 11
  9
             C.       The Primary Source of the Allegations Is North Korea, a Country
 10                   that Has No Extradition Treaty with the United States ........................ 14
 11          D.       The Extradition Proceedings in this Matter Will Be Especially
                      Protracted Due to North Korea’s Involvement ..................................... 16
 12
             E.       Ahn’s Release Will Not Diminish the United States’ Diplomatic
 13                   Standing, As Similarly Situated Individuals Are Generally
                      Granted Bail under Spanish Law .......................................................... 19
 14
             F.       Ahn Is Unable To Care For His Seriously Ill Mother And
 15                   Grandmother While In Custody ............................................................ 21
 16          G.       Mr. Ahn Is Not a Flight Risk ................................................................ 22
 17          H.       Mr. Ahn Is Not a Danger to the Community ........................................ 23
 18 IV.      CONCLUSION ............................................................................................... 26
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                               3
                        APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 4 of 26 Page ID #:108




  1                                         TABLE OF AUTHORITIES
  2                                                                                                              Page(s)
  3 Cases
  4 Ahmad v. Wigen,
        726 F. Supp. 389 (E.D.N.Y. 1989) ....................................................................... 14
  5
  6 In re Extradition of Chapman,
        459 F.Supp.2d 1024 (D. Haw. 2006) ....................................................... 10, 22, 24
  7
    In re Extradition of Gonzalez,
  8
        52 F.Supp.2d 725 (W.D. La. 1999) ................................................................ 10, 14
  9
    In re Extradition of Mainero,
 10     950 F.Supp. 290 (S.D. Cal. 1996) ........................................................................ 10
 11
    In re Extradition of Molnar,
 12    182 F.Supp.2d 684 (N.D. Ill. 2002)...................................................................... 11
 13 In re Extradition of Nacif-Borge,
 14    829 F.Supp. 1210 (D. Nev. 1993) .................................................................. 10, 20
 15 In re Extradition of Santos,
        473 F.Supp.2d 1030 .............................................................................................. 10
 16
 17 In re Gannon,
        27 F.2d 362 (E.D. Pa. 1928) ................................................................................. 10
 18
 19 Hilton v. Guyot,
        159 U.S. 113 (1895) ............................................................................................. 20
 20
    Matter of Requested Extradition of Kirby,
 21     106 F.3d 855 (9th Cir. 1996) ......................................................................... passim
 22
    Salerno v. United States,
 23     878 F.2d 317 (9th Cir. 1989) ...................................................................... 9, 11, 16
 24 U.S. v. Taitz,
 25    130 F.R.D. 442 (S.D. Cal. 1999) ................................................................... passim
 26 United States v. Kin–Hong,
 27   83 F.3d 523 (1st Cir.1996) ................................................................................... 16

 28

                                                                4
                           APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 5 of 26 Page ID #:109




  1 Wroclawski v. United States,
       634 F.Supp.2d 1003 (D. Ariz. 2009) .............................................................. 10, 21
  2
  3 Statutes
  4 22 U.S.C. § 7801........................................................................................................ 15
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                 5
                           APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 6 of 26 Page ID #:110




  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.      INTRODUCTION
  3         This is an unusual and extraordinary case. A few months ago, Christopher
  4 Ahn was an average American, anonymous to the world outside of those who
  5 personally knew him. Today, given the attendant politics inherent in this case and
  6 the desire of the press to immediately report “facts” without waiting for evidence,
  7 his name has been plastered across international headlines identifying him as one of
  8 several participants in an alleged “attack” on the North Korean Embassy in Madrid,
  9 Spain. Sympathizers of Mr. Ahn have publically decried 1 the United States’
 10 decision to accept Spain’s extradition request of a United States citizen based on
 11 unsubstantiated statements made by North Korean officials, who have not yet
 12 testified and will likely never testify in a court. In the ensuing media frenzy, Mr.
 13 Ahn has also been revealed to have helped Kim Han Sol, the nephew of North
 14 Korea’s dictator Kim Jong Un, escape to safety after his father (and Kim Jong Un’s
 15 brother) Kim Jong Nam – was brazenly poisoned in a coordinated assassination in a
 16 Malaysian airport. As a result of these revelations, Mr. Ahn is now being hunted by
 17 one of the most dangerous regimes in the world – a fact that has been confirmed by
 18 FBI agents.
 19         This bizarre series of events sets Mr. Ahn apart from “ordinary potential
 20 extraditees” and gives rise to a host of special circumstances that justify his release
 21 on bail. See Matter of Requested Extradition of Kirby, 106 F.3d 855, 865 (9th Cir.
 22 1996), as amended (Feb. 27, 1997) (affirming bail for Irish dissidents convicted in
 23 the United Kingdom of committing terrorist acts because they were “not ordinary
 24 potential extraditees”). This is not your run-of-the-mill extradition case. North
 25 Korea’s involvement and interest in Spain’s case against Mr. Ahn changes the
 26
 27
      1
       https://www.washingtontimes.com/news/2019/may/30/kim-jong-un-opponents-
 28 should-be-persecuted-us/

                                                6
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 7 of 26 Page ID #:111




  1 stakes of his extradition dramatically. Unlike the United States, Spain has bi-lateral
  2 relations with North Korea, a country that has a long, well-publicized history of
  3 murdering its enemies on foreign soil. An order of extradition in this matter will not
  4 just result in Mr. Ahn being sent to Spain to go through the standard legal process –
  5 it will also expose Mr. Ahn to the North Korean regime and its agents, and put his
  6 life in jeopardy.
  7         The danger created by North Korea’s involvement in this matter is in itself a
  8 special circumstance. It also creates other special circumstances, many of which
  9 have been recognized by courts in extradition cases:
 10         First, the nature of the allegations is unique and has made Mr. Ahn an
 11 “object[] of concern to many Americans,” particularly to those of Korean descent
 12 and in the veteran community. See id.
 13         Second, while the extradition request comes from Spain, the bulk of the
 14 allegations against Mr. Ahn come from officials of North Korea, a country with
 15 whom the United States has no extradition treaty or diplomatic obligations.
 16         Third, the extradition proceedings in this matter will be unduly protracted due
 17 in part to the increased threat of deadly reprisal from North Korea upon Mr. Ahn’s
 18 extradition to Spain.
 19         Fourth, the impact that Mr. Ahn’s release will have on the United States’
 20 diplomatic standing with Spain is substantially diminished because, according to the
 21 expert opinion of two Spanish criminal law professors (one of whom is a former
 22 Spanish judge), there is a high probability that a defendant in similar circumstances
 23 would be granted bail under Spanish law, both in a criminal proceeding and in the
 24 extradition context. See Exh. H (“Expert Opinion Regarding Bail in Spain”).
 25         Fifth, in the context of these other special circumstances, Mr. Ahn’s need to
 26 take care of his ill mother and grandmother also rises to the level of a special
 27 circumstance.
 28         Finally, there is overwhelming evidence that Mr. Ahn is neither a flight risk

                                                7
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 8 of 26 Page ID #:112




  1 nor a danger. As demonstrated by the numerous letters of support attached as
  2 Exhibits B and C to this application, Mr. Ahn is a man of exemplary character. He
  3 is a reputable entrepreneur with no prior criminal history and a former U.S. Marine
  4 who was honorably discharged after serving his country. While others implicated in
  5 this matter have made their whereabouts unknown, Mr. Ahn continued to live with
  6 his wife in his home openly and notoriously up until his arrest, even after the media
  7 had publicized Spain’s investigation of this incident, after the FBI had visited him to
  8 question him about the matter, and after the FBI had informed him that there were
  9 credible threats to his life by North Koreans. The only indication of danger comes
 10 from the unproven allegations outlined in the Complaint, which rely on statements
 11 made by North Korean officials who are beholden to the North Korean dictatorship
 12 and have every incentive to lie out of fear for their own safety. Mr. Ahn deserves to
 13 be afforded the benefit of the doubt against allegations that have not yet been
 14 proven. The Court should release Mr. Ahn on bail.
 15 II.    BACKGROUND
 16        This case concerns an incident that allegedly occurred at the North Korean
 17 Embassy in Madrid on February 22, 2019 (“Madrid Incident”). According to the
 18 Complaint, at approximately 5:00 p.m., a group of individuals led by Adrian Hong
 19 Chang allegedly entered the Embassy. (Dkt. No. 1. 3:25-4:10). Hong Chang called
 20 at the door of the Embassy and asked to see Y.S.S. – the acting ambassador – and
 21 was immediately invited in by an embassy employee. (Id.) The government alleges
 22 that after entering the Embassy, “[m]embers of Hong Chang’s group” subsequently
 23 struck and restrained certain employees, and then took Y.S.S. to a separate room and
 24 tried to convince him to defect from North Korea. (Id. at 4:11-24; 5:14-18). When
 25 Y.S.S. refused, the group is alleged to have left the embassy. (Id. at 5:18-6:13).
 26        On March 25, 2019, the Spanish National High Court (“Spanish Court”)
 27 issued an order commencing criminal proceedings in connection with the Madrid
 28 Incident.

                                               8
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 9 of 26 Page ID #:113




  1         On or about April 12, 2019, the Spanish Court issued an international warrant
  2 for Ahn’s arrest. That same day, the United States filed the Complaint in the instant
  3 matter, seeking a provisional arrest pursuant to relevant extradition treaties between
  4 the United States and Spain.
  5         On April 12, 2019, the government filed a complaint for the provisional arrest
  6 of Ahn. (the “Complaint,” Dkt. No. 1.) Ahn was arrested on April 18, 2019. After
  7 Ahn’s arrest, the government subsequently filed a request for detention pending
  8 extradition proceedings. (Dkt. No. 12.) As of the time of this filing, he is the only
  9 accused participant in custody.
 10 III.    ARGUMENT
 11         A.    This Court Has Broad Discretion to Determine What Constitutes a
 12               Special Circumstance Justifying Bail in Extradition Cases
 13         Courts have the discretion to grant bail in international extradition cases upon
 14 a showing of “special circumstances.” Salerno v. United States, 878 F.2d 317, 317
 15 (9th Cir. 1989) (citing Wright v. Henkel, 190 U.S. 40, 63 (1903)). The rationale for
 16 holding individuals detained pending an extradition hearing to a higher bail standard
 17 is essentially political, taking into account the loss of diplomatic standing the United
 18 States would suffer should it fail to produce a fugitive to a foreign government to
 19 whom it owes a treaty obligation. U.S. v. Taitz, 130 F.R.D. 442, 446 (S.D. Cal.
 20 1999). Precisely because the heightened standard for bail in extradition cases is
 21 inherently political, courts have not hesitated to find “special circumstances” for bail
 22 in the converse, when detaining the individual implicates a separate set of political
 23 concerns – potentially rendering continued detention an even more inauspicious
 24 prospect to the standing of the United States than the risk of flight upon release. See,
 25 e.g., Kirby, 106 F.3d at 864 (Ninth Circuit affirming bail for Irish Republican
 26 dissidents because case implicated issues that “engaged and continue to engage the
 27 attention of the citizens of the United States, including the President and the
 28 Secretary of State”).

                                                9
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 10 of 26 Page ID #:114




   1        “Special circumstances” are not limited to a showing of extreme hardship on
   2 family members. “The determination of what factors to consider and how much
   3 weight to give them is within the ‘sound discretion’ of the Court.” Wroclawski v.
   4 United States, 634 F.Supp.2d 1003, 1006 (D. Ariz. 2009) (citing Beaulieu v.
   5 Hartigan, 554 F.2d 1, 1-2 (1st Cir. 1977)). In considering whether to grant bail,
   6 courts are “not bound by an exhaustive list” of special circumstances, Wroclawski,
   7 634 F.Supp.2d at 1006, nor are they “limited to those previously recognized in
   8 published decisions.” In re Extradition of Gonzalez, 52 F.Supp.2d 725, 736 (W.D.
   9 La. 1999); see also In re Extradition of Mainero, 950 F.Supp. 290, 294 (S.D. Cal.
 10 1996) (“The term ‘special circumstances’ has never been precisely defined and
 11 courts have addressed on a case by case basis particularly sufficient circumstances
 12 that would reverse the strong presumption against bail”).
 13         Courts have routinely exercised their discretion to grant bail based on a wide
 14 variety of special circumstances. See, e.g., In re Extradition of Chapman, 459
 15 F.Supp.2d 1024, 1027 (D. Haw. 2006) (“complete lack of flight risk”); In re
 16 Extradition of Santos, 473 F.Supp.2d 1030, 1042 (“high degree of uncertainty
 17 regarding merits” of the underlying case); In re Extradition of Nacif-Borge, 829
 18 F.Supp. 1210, 1221 (D. Nev. 1993) (availability of bail on the underlying offense in
 19 requesting country); In re Gannon, 27 F.2d 362 (E.D. Pa. 1928) (availability of bail
 20 on the underlying offense in the United States); Taitz, 130 F.R.D. at 447
 21 (availability of bail generally for individuals facing extradition to the United States
 22 in the requesting country).
 23         Also within the scope of the Court’s discretion is the ability to take a
 24 “collective approach” to special circumstances, granting bail on the basis that the
 25 totality of available circumstances justifies it – even if each circumstance taken in
 26 isolation may not. Wroclawski, 634 F.Supp.2d at 1006 (finding special
 27 circumstances based on combination of: absence of flight risk, work with military
 28 and law-enforcement personnel, delay in extradition proceedings, likelihood of

                                                10
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 11 of 26 Page ID #:115




   1 success on the merits, availability of bail of underlying offense, support of the
   2 community); see also In re Extradition of Molnar, 182 F.Supp.2d 684, 689 (N.D. Ill.
   3 2002) (financial assistance to seriously ill mother, provisional nature of arrest, lack
   4 of criminal record, delay in extradition proceedings, friends’ posting of homes as
   5 security for release); Taitz, 130 F.R.D. at 445-6 (potential delay in extradition
   6 proceedings, lack of criminal record, deterioration of health in custody, inability to
   7 practice religion in custody, lack of diplomatic necessity).
   8        In addition to special circumstances, the party seeking bail must also prove
   9 that he is not a flight risk and does not pose a danger to the community. Salerno,
 10 878 F.3d at 318.
 11         B.     The Unique Circumstances of This Case Have Made Mr. Ahn an
 12                Object of Concern for Many Americans
 13         The Ninth Circuit has recognized that special circumstances exist in unique
 14 cases that implicate international issues important to Americans. In Kirby, the Ninth
 15 Circuit considered bail in an extradition case involving three members of the Irish
 16 Republican Army (“IRA”) who were wanted by the United Kingdom for having
 17 escaped from a prison along with 38 other prisoners. Importantly, the flight risk and
 18 danger elements were far more problematic for the relators in Kirby than those in
 19 this case:
 20         •      All three of relators had already been convicted of violent crimes.
 21         •      Two of the relators were serving life sentences for murder convictions
 22                – Kirby for participating in the bombing of a gas station that killed a
 23                man, and Artt for killing a prison guard.2
 24         •      After the prison escape, the relators had fled to the United States.
 25         •      They had been living under assumed identities for approximately ten
 26
       2
 27    https://www.upi.com/Archives/1994/02/23/Irish-terrorist-arrested-in-Northern-
    California/9276761979600/ and https://www.irishtimes.com/news/escaper-fights-
 28 uk-attempt-to-return-him-from-us-1.103363

                                                11
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 12 of 26 Page ID #:116




   1                years before they were arrested for the extradition proceedings.
   2 See Kirby, 106 F.3d at 857, fn.2.
   3         Despite these facts, the Ninth Circuit nonetheless held that bail for the relators
   4 was appropriate and that special circumstances existed due to the “uniqueness” of
   5 these cases:
   6         These are not ordinary potential extraditees. They enjoy the sympathy
             and are objects of concern of many Americans, both of Irish descent
   7         and otherwise. The troubles between the Protestants and Catholics in
             Northern Ireland have in the past engaged and continue to engage the
   8         attention of the citizens of the United States, including the President
             and the Secretary of State.
   9
       Id. at 865-66.
 10
             This case has drawn the attention and concern of many Americans and falls
 11
       squarely within the “special circumstances” recognized in Kirby. Mr. Ahn is
 12
       accused of having acted in concert with a group called Free Joseon, a human rights
 13
       group that supports North Korean defectors. The issue of human rights in North
 14
       Korea and how to best alleviate the undeniable suffering of the North Korean people
 15
       is one that has engaged the attention of many Americans, both of Korean descent
 16
       and otherwise. As a result, the case has received extensive media attention and
 17
       inspired varied commentary, including from those who support Free Joseon and
 18
       question whether the Madrid incident was a “raid” or a non-violent political
 19
       statement intended to offer hope to North Koreans seeking to defect or speak out
 20
       against the regime. Dr. Sung-Yoon Lee, an assistant professor at Tufts University’s
 21
       Fletcher School of Law and Diplomacy, wrote an op-ed for the Los Angeles Times
 22
       praising Free Joseon as a “textbook resistance movement” against a country “that
 23
       employs a powerful web of security forces and a cruel penal system to oppress its
 24
       own people.”3 Dr. Lee criticized the United States government for accepting “what
 25
       is essentially a North Korean version of the events” and urged the government “to
 26
 27
       3
       https://www.latimes.com/opinion/op-ed/la-oe-lee-free-joseon-north-korea-kim-
 28 resistance-20190425-story.html

                                                 12
                        APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 13 of 26 Page ID #:117




   1 protect the dissidents rather than hand them over to Spain.” Id. NBC news
   2 reported, “Supporters of the group, Free Joseon (Free Korea), argue the storming of
   3 the North Korean embassy in Madrid on Feb. 22 was designed to rattle the
   4 Pyongyang leadership and that the defendants should be treated as political
   5 opponents of the regime, not as suspected criminals to be handed over to Spanish
   6 authorities.” 4 These and other publications confirm that this case involves issues
   7 that “engage the attention of the citizens of the United States,” as was the case in
   8 Kirby with respect to issues pertaining to sectarian conflict in Northern Ireland.
   9         Like the relators in Kirby, Mr. Ahn has inspired the sympathy of many
 10 Americans, both because of the danger of reprisal from North Korea as well as the
 11 dubious credibility of statements made by North Korean officials – who have every
 12 incentive to present a self-serving account of the Madrid Incident in order to protect
 13 themselves or to deter further acts of political dissent. But unlike the relators in
 14 Kirby, Mr. Ahn has not been convicted of any actual crimes, much less murder. To
 15 the contrary, based on the evidence that this Court has before it, Mr. Ahn is an
 16 exemplary, law-abiding citizen. Eight members of the military community who
 17 know Mr. Ahn personally have written letters in support of his release, including a
 18 Congressional Medal of Honor nominee. See Exh. C at 33 (Bellavia Letter). A
 19 current Colonel in the U.S. Marine Corps Reserve writes:
 20          Like many who have had the pleasure of serving with Chris, I find the
             reported events which have led to his confinement to be shocking and
 21          out of character for the type of person who has been highly regarded and
             trusted throughout his military and civilian career. I only ask that Chris
 22          be given the opportunity to reunite with his family by using the last
             measure of trust we can possibly afford an individual who has served his
 23          Nation honorably, and who has risen from the ranks to become a
             successful businessman and no criminal record.
 24
       See Exh. C at 37 (Quiles Letter).
 25
             In addition to letters from those who know Mr. Ahn personally, four local
 26
 27
       4
       https://www.nbcnews.com/news/north-korea/dissidents-battling-north-korea-s-
 28 kim-regime-find-they-are-n998131

                                                13
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 14 of 26 Page ID #:118




   1 Korean American community organizations – the Korean Community Lawyers
   2 Association (“KCLA”), the Korean American Federation of Los Angeles
   3 (“KAFLA”), the Orange County Korean American Bar Association (“OCKABA”),
   4 and the Korean American Bar Association of San Diego (“KABA-SD”) – have
   5 signed a letter of support for Mr. Ahn, in which they ask the Court to consider North
   6 Korea’s well-documented history of human rights violations – as well as their
   7 incentive to level false accusations against those who seek to expose such violations
   8 – in weighing the credibility of the allegations and deciding whether he should be
   9 released on bail. See Exh. D (Korean American Community Support Letter). The
 10 genuine concern shown by these and other Americans regarding Mr. Ahn and the
 11 implications of this case rises to the level of a special circumstance, and far
 12 outweighs the vague, unsubstantiated risk of “diplomatic embarrassment”
 13 implicated by his release.
 14         C.    The Primary Source of the Allegations Is North Korea, a Country
 15               that Has No Extradition Treaty with the United States
 16         Courts are not limited to an exhaustive list of special circumstances that have
 17 been recognized in published decisions. See Gonzalez, 52 F.Supp.2d at 736. The
 18 situation before this Court is unprecedented. Spain, a country with which the United
 19 States has an extradition treaty, is requesting extradition based on events that
 20 allegedly occurred in the embassy of North Korea, a country with which the United
 21 States does not have an extradition treaty. The inextricable involvement of a
 22 country that has no diplomatic relations with the United States should be treated as a
 23 special circumstance.
 24         The United States lacks an extradition treaty with North Korea because
 25 “Congress and the executive branch do not enter into extradition treaties with
 26 countries in whose criminal justice system they lack confidence.” Ahmad v. Wigen,
 27 726 F. Supp. 389, 411 (E.D.N.Y. 1989), aff'd, 910 F.2d 1063 (2d Cir. 1990). The
 28 U.S. Department of State has long declared North Korea to be a dictatorship that

                                               14
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 15 of 26 Page ID #:119




   1 “continues to commit numerous, serious human rights abuses” with no regard for
   2 due process. See 22 U.S.C. § 7801. It has described the North Korean Penal Code
   3 as “[d]raconian, stipulating capital punishment and confiscation of assets for a wide
   4 variety of ‘crimes against the revolution,’ including defection, attempted defection,
   5 slander of the policies of the Party or State, listening to foreign broadcasts, writing
   6 ‘reactionary’ letters, and possessing reactionary printed matter.” Id. Consistent
   7 with these Congressional findings, in 2014 the United Nations Human Rights
   8 Council issued a report summarizing an extensive inquiry into North Korea’s human
   9 rights violations. See Exh. E (“2014 U.N. North Korea Report”). 5 The U.N. Report
 10 described the “gravity, scale and nature of these violations” as revealing “a State
 11 that does not have any parallel in the contemporary world.” Id. ¶ 69. North Korea
 12 was found to have routinely “disappeared” people to prison camps without a trial
 13 and with no notice to their families. Id. ¶ 66. Inmates in North Korean political
 14 prison camps have been “gradually eliminated through deliberate starvation, forced
 15 labour, executions, torture, rape and the denial of reproductive rights enforced
 16 through punishment, forced abortion and infanticide.” Id. ¶ 66. Hundreds of
 17 thousands of political prisoners are thought to have died in these camps in the past
 18 five decades. Id. In spite of these atrocities, Spain established diplomatic relations
 19 with North Korea in 2001. In contrast, the United States has stood firm in refusing
 20 to do so.
 21         Although the criminal process to which Mr. Ahn will be subjected will be the
 22 Spanish one, the specter of the North Korean penal system looms over this inquiry.
 23 The draconian nature of that system is the very reason the United States does not
 24 have an extradition treaty with North Korea – because any criminal allegations
 25 arising from such a system must be considered to be devoid of all credibility. Yet in
 26
 27
      5
       The same report was referenced in the community support letter submitted by
 28 local Korean American organizations. See Exh. D.

                                                 15
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 16 of 26 Page ID #:120




   1 this matter, Spain has requested extradition based on statements made by
   2 representatives of the very regime, whose extradition request for the same
   3 allegations would be summarily rejected by the United States. While Spain is the
   4 country that is formally seeking extradition, the Court should take into account that
   5 it is doing so to vindicate allegations of wrongdoing against officials of North
   6 Korea, a country with whom the United States has made a conscious policy decision
   7 not to enter into diplomatic obligations. Therefore, the diplomatic necessity to deny
   8 bail is diminished under this special circumstance.
   9        D.     The Extradition Proceedings in this Matter Will Be Especially
 10                Protracted Due to North Korea’s Involvement
 11         In Kirby, the Ninth Circuit recognized that in cases of “unusual character”
 12 such as this one, “highly probable lengthy delays” during extradition proceedings
 13 can be a “special circumstance” that will justify bail. See Kirby, 106 F.3d at 863;
 14 see also Salerno, 878 F.2d at 317 (unusually lengthy extradition appeals are a
 15 special circumstance). Other circuits have expressed similar views. See, e.g., United
 16 States v. Kin–Hong, 83 F.3d 523, 524 (1st Cir.1996) (stating that “‘[s]pecial
 17 circumstances’ may include a delayed extradition hearing”). While delays caused
 18 by the relator alone are not a special circumstance, undue delay that is attributable to
 19 a complex set of factors that are not “exclusively” the responsibility of the relator
 20 has been found to qualify as a special circumstance, particularly where the case has
 21 international ramifications. See Kirby, 106 F.3d at 863.
 22         The extradition proceedings here are likely to be especially protracted due to
 23 circumstances that are outside of Mr. Ahn’s control. While presumably
 24 unintentional, the public manner in which Spain has moved forward with these
 25 proceedings has put Mr. Ahn’s life in serious danger. Just one day after a judge
 26 ordered a formal investigation into the Madrid incident, the Spanish court unsealed
 27
 28

                                               16
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 17 of 26 Page ID #:121




   1 documents containing the full names of the suspected participants. 6 The resulting
   2 media coverage revealed those names to the world, including to the government of
   3 North Korea, a country that treats political opposition and attempted defection as
   4 capital offenses.
   5          The danger against Mr. Ahn in particular has been further compounded by
   6 reports in the press identifying him as a participant in the rescue of Kim Han Sol,
   7 the nephew of North Korean dictator Kim Jong Un. 7 The significance of this
   8 revelation should not be understated. Kim Han Sol is the eldest son of Kim Jong
   9 Nam, who was the eldest son of the late dictator Kim Jong Il. North Korea’s line of
 10 succession operates much like that of a traditional monarchy. Thus, as eldest son,
 11 Kim Jong Nam was the heir apparent prior to falling out of favor in lieu of his
 12 younger brother. Kim Jong Nam, therefore, remained a constant threat to his
 13 brother’s legitimacy. In 2017, Kim Jong Un finally decided to remove the threat
 14 once and for all, and Kim Jong Nam was brazenly murdered in broad daylight in a
 15 Malaysian airport. 8 The United States government has since concluded that North
 16 Korea was responsible for the assassination. 9 Since news of Mr. Ahn’s arrest
 17 became public, the media has identified him as one of the people who helped Kim
 18 Han Sol and his mother and sister escape to an unknown location shortly after his
 19 father was murdered. This distinguishes Mr. Ahn from the average political
 20 dissident. As Kim Jong Nam’s eldest son, Kim Han Sol has succeeded his father as
 21 the greatest living threat to Kim Jong Un’s legitimacy. North Korea has every
 22 incentive to either capture and torture Mr. Ahn to extract information regarding Kim
 23
 24    6
       https://www.npr.org/2019/03/26/706950699/north-korean-embassy-attack-
 25 suspects-fled-to-u-s-spanish-court-says
    7
 26    www.koreatimes.co.kr/www/nation/2019/05/356_269710.html
       8
           https://www.cnn.com/2019/05/02/asia/kim-jong-nam-trial-intl/index.html
 27
       9
       https://www.pbs.org/wgbh/frontline/article/trump-administration-says-north-
 28 korea-used-vx-to-kill-kim-jong-uns-half-brother/

                                               17
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 18 of 26 Page ID #:122




   1 Han Sol’s whereabouts, or to simply murder him as retribution for embarrassing the
   2 regime.
   3        As a result of these events, the options available to Mr. Ahn have narrowed.
   4 Extradition for Mr. Ahn is now about more than just facing his day in a Spanish
   5 court – it is a matter of life and death. Unlike the United States which has no
   6 bilateral relations with North Korea and has suspended entry for all North Korean
   7 nationals since September 24, 2017, (Presidential Proclamation No. 9645, Sept. 24,
   8 2017, 2017 WL 4231190), Spain allows North Koreans to enter the country subject
   9 to standard visa requirements. 10 If extradited, Mr. Ahn would also be in close
 10 proximity to the North Korean Embassy in Madrid – the very location at which the
 11 alleged events took place. North Korea’s foreign embassies are well-known as hubs
 12 of criminal activity aimed at securing cash for the regime, including smuggling11
 13 and drug trafficking.12 These activities have often allowed North Korean diplomats
 14 to establish substantial contacts with the local underworld – such as the Yakuza in
 15 Japan or organized crime in Malaysia.13 Indeed, the two women who were arrested
 16 for killing Kim Jong-nam in Malaysia were escorts who have reported that they
 17 were tricked into doing so by North Korean officials. There is no reason to think
 18 that North Korea has less access to criminal circles in Spain. It is undeniable that
 19 the regime would have easier access to Mr. Ahn in Spain, in or out of detention,
 20
 21
       10
         http://www.exteriores.gob.es/Consulados/LONDRES/en/Consulado/Pages/
 22
       CheckPassport.aspx
 23    11
       https://www.reuters.com/article/us-northkorea-odds/diplomats-arrested-for-
 24 cigarette-smuggling-idUSTRE5AJ2Z420091120
    12
 25    https://www.washingtonpost.com/news/worldviews/wp/2013/03/22/report-north-
    korea-ordered-its-foreign-diplomats-to-become-drug-
 26 dealers/?utm_term=.c729cf2da6a1
 27 13 https://www.cbc.ca/news/world/north-korea-criminal-empire-drugs-trafficking-
 28 1.4435265

                                               18
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 19 of 26 Page ID #:123




   1 than they would in the United States.
   2        The heightened risk to Mr. Ahn in Spain is not a remote one. North Korea
   3 has a long history of committing murders in other countries. 14 According to the
   4 2014 U.N. Report, North Korea also has a documented history of kidnapping people
   5 from locations around the world, including Europe. See Exh. E ¶ 67. The same
   6 report, however, makes no mention of such incidents in the United States, which
   7 enjoys relative safety from the regime. The United States is currently the safest
   8 place in the world for Mr. Ahn, leaving him no choice but to vigorously contest his
   9 extradition to Spain, where he may be exposed to violent – and possibly fatal –
 10 retribution by North Korean agents. Mr. Ahn must therefore explore every available
 11 legal avenue to challenge his extradition, including habeas petitions and all possible
 12 appeals. That is especially so in a case like this, where the involvement of North
 13 Korea will raise novel legal issues that will likely be matters of first impression.
 14 This proceeding could go on for years, and keeping Mr. Ahn in detention throughout
 15 would effectively force him to serve a multi-year prison sentence before he is ever
 16 convicted of a crime.
 17         As a result of the high stakes and the complexity of this case, the extradition
 18 proceedings will be unusually protracted. The high probability of undue delay
 19 amounts to a special circumstance.
 20         E.     Ahn’s Release Will Not Diminish the United States’ Diplomatic
 21                Standing, As Similarly Situated Individuals Are Generally Granted
 22                Bail under Spanish Law
 23         “The rationale for denying bail [in extradition proceedings] is that the United
 24 States will suffer consequences in foreign affairs if one subject to extradition
 25 absconds while on release.” Taitz, 130 F.R.D. at 446. The heightened standard for
 26
 27
       14
       https://www.nbcnews.com/news/north-korea/north-korea-has-history-
 28 assassination-attempts-foreign-soil-n823016

                                               19
                    APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 20 of 26 Page ID #:124




   1 bail in extradition proceedings, therefore, is inextricably linked to concern regarding
   2 the potential for diplomatic protestations from the requesting country. Such
   3 protestations, however, would ring hollow were bail to be available to a similarly
   4 situated individual in the requesting country itself. Courts, therefore, have found
   5 that availability of bail – both for criminal defendants and for individuals facing
   6 extradition – in the requesting country constitutes a special circumstance. See, e.g.,
   7 Nacif-Borge, 829 F.Supp at 1220-21 (D. Nev. 1993) (finding that availability of bail
   8 on underlying offense in requesting country constitutes a special circumstance);
   9 Taitz, 130 F.R.D. at 446 (“The diplomatic necessity for denying bail does not exist
 10 in this case” due to availability of bail to individuals facing extradition in requesting
 11 country.)
 12         Two Spanish law professors – both experts on criminal procedure and one a
 13 former judge – have provided a detailed legal opinion stating that were an individual
 14 with facts and circumstances similar to Ahn before a Spanish Court, he would likely
 15 be granted bail, whether in criminal proceedings or in the extradition context. 15 See
 16 Exh. H (“Expert Opinion Regarding Bail in Spain”). In particular, the availability of
 17 bail for a similarly situated individual in Spain in the extradition context is
 18 especially relevant as a special circumstance given the necessity for reciprocity.
 19 The principle of reciprocity – that the rights and obligations of a country in
 20 international relations should mirror those of its counterpart – is a fundamental
 21 building block of international law. See generally Hilton v. Guyot, 159 U.S. 113
 22 (1895). Denying Ahn bail in this case would render extradition between the United
 23 States and Spain an inherently one-sided relationship: the United States would be
 24
 25
      15
       The professors were given access to various documents to allow them to
 26 accurately identify relevant facts and circumstances, including the Government’s
 27 April 12, 2019 Complaint filed in this court, the April 11, 2019 arrest warrant issued
    in Spain, and the various support letters attached to this filing as exhibits. See Exh
 28 H. at 99.

                                                20
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 21 of 26 Page ID #:125




   1 committing itself to detaining an American citizen upon request by Spanish
   2 authorities, despite the fact that under Spanish law, Spanish citizens sought by
   3 American authorities under similar circumstances would be left at liberty throughout
   4 extradition proceedings. The United States will suffer no diplomatic embarrassment
   5 by applying to Ahn the exact same bail standards that Spain applies to its own
   6 citizens facing extradition.
   7        F.     Ahn Is Unable To Care For His Seriously Ill Mother And
   8               Grandmother While In Custody
   9        While this Court has already concluded that Mr. Ahn’s responsibility to his
 10 family is not a special circumstance on its own, in the context of the other
 11 circumstances described above, the Court should consider this factor as part of the
 12 “collective approach” to bail determinations in extradition cases. See Wroclawski v.
 13 United States, 634 F. Supp. 2d 1003, 1006 (D. Ariz. 2009). Along with his brother,
 14 Mr. Ahn shares the responsibility of caring for his mother and elderly grandmother,
 15 both of whom have serious medical conditions that make them reliant on his
 16 physical, emotional, and economic support. Mr. Ahn’s mother was diagnosed in
 17 2007 with trigeminal neuralgia, a chronic nerve disease that causes “extreme,
 18 sporadic, sudden burning or shock-like facial pain” occurring “in volleys lasting as
 19 long as two hours.” 16 This constant, unbearable pain frequently leads to severe
 20 clinical depression, earning the condition the colloquial moniker of the “suicide
 21 disease.” Mr. Ahn’s grandmother is 97-years old, is near-blind, and has severe
 22 Alzheimer’s disease that makes her prone to night-time wandering behavior.
 23         Mr. Ahn’s mother and grandmother rely upon him for “day to day needs as
 24 well as in any emergencies.” See Exh. B at 17 (Kim Letter.) He is their “main
 25 financial supporter” and pays for their expenses including their “mortgage . . . [and]
 26
 27
       16
      https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
 28 Sheets/Trigeminal-Neuralgia-Fact-Sheet

                                               21
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 22 of 26 Page ID #:126




   1 cell phone or internet bill.” See Exh. B at 23 (Min Letter). Mr. Ahn’s Detention
   2 leaves both his mother and grandmother without a caretaker. His brother, Daniel
   3 Ahn, lacks the resources to take on this burden alone. While other community
   4 members may be able to provide moral support, these are extremely vulnerable
   5 individuals that require the sort of around-the-clock care that only a devoted son or
   6 grandson can provide. Mr. Ahn’s detention has exacted a severe mental and
   7 emotional toll on his mother, which is of particular concern given her condition.
   8 The family has not yet informed Mr. Ahn’s grandmother of her grandson’s detention
   9 out of concern for her health.
 10         G.     Mr. Ahn Is Not a Flight Risk
 11         Mr. Ahn’s connection to the local community is so strong that his “complete
 12 lack of flight risk” may on its own rise to the level of a special circumstance. See
 13 Chapman, 459 F.Supp.2d at 1027 (“While this Court recognizes lack of flight risk as
 14 the initial threshold Respondents must cross, it is such a prominent aspect of this
 15 case that it rises to the level of a special circumstance in and of itself”). Mr. Ahn is
 16 an American-born citizen who has spent nearly his entire life in Los Angeles. The
 17 numerous letters of support provided by Mr. Ahn’s friends, family, and colleagues
 18 share a common theme: there is little to no risk that Ahn will attempt to escape
 19 justice. See Exhs. B and C. His entire family – including his wife, mother, and
 20 elderly grandmother – are in Los Angeles and have been since he was a boy. See
 21 Exh. C at 40 (Buick Letter). “[E]verything that is important to him is here.” See
 22 Exh. B at 27 (Bialosky Letter). Mr. Ahn’s family is “the center of his universe,” see
 23 Exh. B at 21 (Noonan Letter), and he “understands the effect that his actions would
 24 have on his family” were he to evade justice. See Exh. C at 44 (Prescott Letter).
 25 Mr. Ahn’s former roommate – a Congressional Medal of Honor nominee – declares
 26 that he would “be willing to mortgage [his] own freedom on the promise that
 27 Christopher Ahn will never flee.” See Exh. C at 35 (Bellavia Letter).
 28         The irony is that of all of the alleged participants, Mr. Ahn is the only one

                                                22
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 23 of 26 Page ID #:127




   1 sitting in jail precisely because he is not a flight risk. As early as late February, the
   2 press began reporting that Spain was investing the Madrid incident, but Mr. Ahn did
   3 not flee. He was visited by the FBI and questioned a few weeks before his arrest.
   4 Still he did not flee. He was told by the FBI that there were credible threats to his
   5 life from North Korea. While that warning appears to have caused other alleged
   6 participants to flee, even in the face of credible death threats, still Mr. Ahn did not
   7 flee. His wife confirms that while all of these events were ongoing, Mr. Ahn
   8 continued to live with her at their home, going about his usual routine. See Exh. B
   9 at 10-11 (Wife’s Letter).
 10          By all accounts, Mr. Ahn is someone who is deeply devoted to his family.
 11 Having lost his father suddenly at 17, Mr. Ahn had to step in as the man of the house
 12 at a young age, taking over the family business and acting as a father figure to his
 13 younger brother. His wife describes how devotion to family is a quality they both
 14 share – they help pay for their parents’ mortgages while choosing to rent a small
 15 apartment for themselves. See id. at 11. As collateral for bail, Mr. Ahn’s brother,
 16 mother, and in-laws are willing to post their residential homes, worth an estimated
 17 total of close to $1 million in equity. There is no way Mr. Ahn would risk causing
 18 his family members to lose their properties by fleeing.
 19          H.    Mr. Ahn Is Not a Danger to the Community
 20          A special circumstance may also exist when “[t]here is no allegation that [the
 21 respondent] is a danger to any community on the basis of violence or continuing
 22 criminal conduct.” See Chapman, 459 F.Supp.2d at 1026 (quotations omitted). Mr.
 23 Ahn has no record of violence – in fact, he has no criminal record at all. He is a
 24 full-time entrepreneur who has always made time to volunteer for charitable causes.
 25 The letters of support speak with one voice in describing Mr. Ahn as a kind, gentle
 26 individual with no aggressive tendencies. Will Prescott, a former army officer and
 27 business school classmate, offers a particularly personal and forceful account of Mr.
 28 Ahn’s non-violent personality: “Chris has been a frequent guest at my house and is

                                                 23
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 24 of 26 Page ID #:128




   1 beloved by my three children, ages 5, 4, and 10 months. I completely trust Chris
   2 around my family and would entrust him with the lives of my wife and children
   3 without a second thought.” See Exh. C at 44 (Prescott Letter). These powerful
   4 letters speak volumes about Mr. Ahn’s exemplary character and provide
   5 overwhelming evidence that he is not a danger.
   6        The only evidence the government can point to in support of a finding of
   7 danger to the community is: (1) the underlying allegations in this extradition matter
   8 (for which Mr. Ahn is presumed innocent until found otherwise); (2) his service in
   9 the U.S. Marine Corps; (3) and his possession of a firearm in accordance with what
 10 the government concedes is a valid conceal-carry permit. It would be
 11 unconscionable to find that Mr. Ahn is a danger to the community based on any of
 12 these factors.
 13         First, the allegations of violence against Mr. Ahn are not only unproven, they
 14 are also not credible. Mr. Ahn is accused of having forcibly restrained and beaten a
 15 North Korean official. But, as indicated by medical records filed under seal, that
 16 would have been physically impossible for Mr. Ahn, whose his right hand was still
 17 healing from a fracture on the date of the incident. See Sealed Exh. 1. The medical
 18 records show that Mr. Ahn broke his hand in December of 2018 and was still injured
 19 in February. More importantly, the records show that in March, just a couple of
 20 weeks after the Madrid incident, Mr. Ahn’s hand was still healing but was showing
 21 continued improvement. If Mr. Ahn had indeed violently restrained someone in
 22 between his February and March visits to the doctor, the injury to his hand would
 23 have reflected that. Mr. Ahn is also accused of having entered the embassy
 24 “carrying knives, iron bars, machetes, and imitation handguns.” (Dkt. 1 at ¶ 6(c).)
 25 But surveillance photos released by the press show that the person alleged to be Mr.
 26 Ahn has nothing in his hand but sunglasses as he walks calmly inside the embassy.
 27 See Exh. F. While the man in the photos appears to be wearing a small backpack, it
 28 is ridiculous to suggest that someone who was intending to conduct a surprise attack

                                               24
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 25 of 26 Page ID #:129




   1 on an embassy would keep his weapons zipped up in a backpack, out of his own
   2 reach.
   3          Second, it is repugnant that anyone would try to use Mr. Ahn’s years of
   4 service in the military to suggest he is a danger to the very community he pledged
   5 himself to serve. Mr. Ahn put his life and his own career goals on hold, and spent
   6 years away from a family he loves to protect this country. Moreover, while he
   7 served honorably in his role, Mr. Ahn was no grizzled front-line combatant: during
   8 his time as a Marine, he primarily held a desk-bound intelligence job and received
   9 no special combat instruction outside of basic training and pre-deployment training,
 10 common to all personnel deployed overseas. While some segments of the media
 11 have distorted his years of service to portray him as a disgruntled, dangerous, or
 12 even unstable “ex-marine,” nothing could be further from the truth. As one of his
 13 fellow veteran friends puts it
 14           Chris always prided his service in the United States Marine Corps on
              saving lives. There was a difference and he always made a point of
 15           sharing that with his peers. Not all service at war was that of the trigger
              pulling class. Chris was an intellectual Marine. He solved problems with
 16           his mind. Ahn worked to help the people of Iraq and he took great pride
              in what he was able to accomplish. He is not and never has been a violent
 17           person. Christopher is and always will be a faithful and dutiful Marine.
              His life is predicated on honor and duty.
 18
       See Exh C at 33 (Bellavia Letter).
 19
              Finally, as the Court is aware, Mr. Ahn was licensed to carry a firearm at the
 20
       time of his arrest. As was stated at the original detention hearing, he only began
 21
       arming himself a few weeks prior to his arrest because he was warned by the FBI to
 22
       take safety precautions against threats from North Korea. Mr. Ahn violated no laws
 23
       by trying to protect himself and his family. This factor should have no bearing on
 24
       whether the Court considers him a danger.
 25
       ///
 26
       ///
 27
       ///
 28

                                                  25
                      APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
Case 2:19-mj-01523-DUTY Document 33 Filed 06/06/19 Page 26 of 26 Page ID #:130




   1 IV.    CONCLUSION
   2        This case involves precisely the kind of special circumstances that have been
   3 recognized by the Ninth Circuit and other courts as justifying bail in an extradition
   4 matter. Mr. Ahn is neither a flight risk nor a danger. He is an honorable man who
   5 has earned the support of his friends, family, and the greater local Korean American
   6 community. The Court should order that he be released.
   7 DATED: June 6, 2019                  Respectfully submitted,
   8
                                          Ekwan E. Rhow
   9                                      Naeun Rim
                                          Christopher J. Lee
 10
                                          Bird, Marella, Boxer, Wolpert, Nessim,
 11                                       Drooks, Lincenberg & Rhow, P.C.
 12
 13
                                          By:         /s/ Naeun Rim
 14
                                                            Naeun Rim
 15                                             Attorneys for Defendant Christopher Philip
 16                                             Ahn

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                26
                     APPLICATION FOR RECONSIDERATION OF ORDER OF DETENTION
